STOCK REPURCHASE AND SETTLEMENT AGREEMENT

 

THIS STOCK PURCHASE AND SETTLEMENT AGREEMENT (“Agreement”), dated as of June 2,
2008 is by and among RUBICON FINANCIAL, INC., a Delaware corporation
(“Rubicon”), AIS FINANCIAL, INC., a Florida corporation (“AIS”) and Marc
Riviello (“Riviello”). Riviello and Rubicon shall sometimes be referred to
individually as the “Party” and collectively as the “Parties.”

 

W I T N E S S E T H

 

WHEREAS, on or about June 15, 2007, the Parties entered into that certain Share
Purchase Agreement (the “Purchase Agreement”), whereby Rubicon purchased 24
shares of AIS’s common stock (the “AIS Shares”), which represented approximately
24.9% of the outstanding shares of common stock in AIS at the time of the
Purchase Agreement;

WHEREAS, the respective Boards of Directors of Rubicon and AIS and Riviello have
determined that the transactions that occurred pursuant to the Purchase
Agreement are no longer consistent with, and in furtherance of, their respective
business strategies and goals primarily as a result of the SEC receivership and
appointment of a receiver for North American Clearing, Inc., AIS’s sole clearing
firm;

WHEREAS, Riviello desires to purchase the AIS Shares from Rubicon and each of
the Parties desires to release the other Parties of their respective
obligations, rights, covenants, and agreements under the Purchase Agreement and
such other contemplated transactions, under the terms and conditions hereof;

NOW THEREFORE, in consideration of the promises and respective mutual agreements
herein contained, it is agreed by and between the Parties hereto as follows:

 

ARTICLE 1.

SALE AND PURCHASE OF THE SHARES

 

0.1.      Sale of the AIS Shares. Upon execution of this Agreement as provided
in Section 3.1 hereto (the “Closing”), subject to the terms and conditions
herein set forth, and on the basis of the representations, warranties and
agreements herein contained, Rubicon shall sell to Riviello, and Riviello shall
purchase from Rubicon, the AIS Shares.

 

1.2       Instruments of Conveyance and Transfer. At the Closing, Rubicon shall
deliver a certificate or certificates representing the AIS Shares to Riviello
sufficient to transfer all right, title and interest in the AIS Shares to
Riviello.

 

1.3 Consideration and Payment for the AIS Shares. Rubicon shall transfer,
assign, convey, and deliver to Riviello, or its designated representative, and
Riviello shall purchase from Rubicon, the AIS Shares in exchange for (i) the
return and cancellation of 100,000 shares of

 

1

 

--------------------------------------------------------------------------------



Rubicon’s common stock held by Riviello, and (ii) a six-month promissory note
from Riviello payable to Rubicon in the amount of $100,000 in the form of
Attachment A.

 

ARTICLE 2.

 

REPRESENTATIONS AND COVENANTS

 

 

2.1

Rubicon hereby represents and warrants that:

 

 

(a)

Rubicon shall transfer title, in and to the AIS Shares to Riviello free and
clear of all liens, security interests, pledges, encumbrances, charges,
restrictions, demands and claims, of any kind and nature whatsoever, whether
direct or indirect or contingent.

 

 

(b)

Rubicon warrants that other than Rubicon, no other individual or entity has any
title or interest in the AIS Shares.

 

 

(c)

Rubicon represents that it has the full power and authority to enter into and
perform this Agreement and to execute, deliver and perform its obligations under
this Agreement and consummate the transactions contemplated hereby.

 

 

(d)

Rubicon owns 24 shares of AIS’s common stock, no par value, (the “Common
Stock”), which represents approximately 24.9% of the issued and outstanding
capital stock of AIS. Such Shares are owned free and clear of any lien,
encumbrance, adverse claim, restriction on sale, transfer or voting (other than
restrictions imposed by applicable securities laws), preemptive right, option or
other right to purchase, and upon the consummation of the sale of the AIS Shares
as contemplated hereby, Riviello will have good title to the AIS Shares, free
and clear of any lien, encumbrance, adverse claim, restriction on sale, transfer
or voting (other than restrictions imposed by applicable securities laws),
preemptive right, option or other right to purchase.

 

 

(e)

Rubicon has taken, or will take prior to the Closing, all actions necessary for
the authorization, execution, delivery and performance of this Agreement.

2.2       On the Closing Date as defined in Section 3.1 below, Rubicon shall
deliver to Riviello a certificate representing the AIS Shares subject to no
liens, security interests, pledges, encumbrances, charges, restrictions, demands
or claims in any other party whatsoever, except as set forth in the legend on
the certificate, which legend shall provide as follows:

 

THE SHARES (OR OTHER SECURITIES) REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933. THE SHARES MAY NOT BE SOLD OR
TRANSFERRED IN

 

2

 

--------------------------------------------------------------------------------



THE ABSENCE OF SUCH REGISTRATION OR AN OPINION OF COUNSEL THAT AN EXEMPTION FROM
REGISTRATION UNDER SUCH ACT IS AVAILABLE.

 

2.3.      Riviello acknowledges that the AIS Shares will initially be
“restricted securities” (as such term is defined in Rule 144 promulgated under
the Securities Act of 1933, as amended (“Rule 144”), that the AIS Shares will
include the foregoing restrictive legend, and, except as otherwise set forth in
this Agreement, that the AIS Shares cannot be sold for a period of at least one
year from the date of issuance unless registered with the United States
Securities and Exchange Commission (“SEC”) and qualified by appropriate state
securities regulators, or unless Riviello obtains written consent from AIS and
otherwise complies with an exemption from such registration and qualification
(including, without limitation, compliance with Rule 144).

 

2.7 Riviello acknowledges and agrees that Rubicon makes no other representations
or warranties with respect to the AIS Shares or AIS.

 

 

2.8

Riviello represents and warrants to Rubicon as follows:

 

(a)       Riviello has adequate means of providing for current needs and
contingencies, has no need for liquidity in the investment, and is able to bear
the economic risk of an investment in the AIS Shares sold by Rubicon. Riviello
represents that he is able to bear the economic risk of the investment and at
the present time could afford a complete loss of such investment. Riviello has
had a full opportunity to inspect the books and records of AIS and that Riviello
is currently the sole officer and director of AIS.

 

(b)       Riviello is an “Accredited Investor” as defined in Regulation D of the
Securities Act of 1933 (the “Act”) or Riviello, either alone or with Riviello’s
professional advisers who are unaffiliated with, have no equity interest in and
are not compensated by AIS or any affiliate or selling agent of AIS, directly or
indirectly, has sufficient knowledge and experience in financial and business
matters that Riviello is capable of evaluating the merits and risks of an
investment in the AIS Shares offered by Rubicon and of making an informed
investment decision with respect thereto and has the capacity to protect
Riviello’s own interests in connection with Riviello’s proposed investment in
the AIS Shares.

 

(c)       Riviello is acquiring the AIS Shares solely for Riviello’S own account
as principal, for investment purposes only and not with a view to the resale or
distribution thereof, in whole or in part, and no other person or entity has a
direct or indirect beneficial interest in such Shares.

 

(d)       Riviello will not sell or otherwise transfer the AIS Shares without
registration under the Act or an exemption therefrom and fully understands and
agrees that Riviello must bear the economic risk of Riviello’S purchase for an
indefinite period of time because, among other reasons, the AIS Shares have not
been registered under the Act or under the securities laws of any state and,
therefore, cannot be resold, pledged, assigned or otherwise disposed of unless
they are subsequently registered under the Act and under the applicable
securities laws of such states or unless an exemption from such registration is
available.

 

3

 

--------------------------------------------------------------------------------



 

Riviello understands that AIS and Rubicon are under no obligation to register
the AIS Shares on Riviello’s behalf or to assist Riviello in complying with any
exemption from registration under the Act, except as set forth herein.

 

(e)       INDEMNIFICATION; Rubicon agrees to indemnify and hold harmless
Riviello, Officers, Directors, and Employees of Rubicon Financial, Inc. for any
claims, liabilities, damages or causes of action, known or unknown, accruing
from any source as the result of AIS’s activities, exclusive of claims under
federal or state securities laws or otherwise that a private placement
memorandum, prospectus or other written document misstates facts or fails to
state facts, such document having been approved by Riviello and such document
not having been prepared by the Rubicon.

 

ARTICLE 3

CLOSING AND DELIVERY OF DOCUMENTS

 

3.1       Closing. The Closing shall be deemed to have occurred upon execution
of this Agreement. Immediately upon such execution, the following shall occur as
a single integrated transaction:

 

(a)       Delivery by Rubicon. Rubicon shall deliver to Riviello the stock
certificate and any and all other instruments of conveyance and transfer
required by Section 1.2 to consummate the issuance of the AIS Shares hereunder.

 

(b)       Delivery by Riviello. Riviello shall deliver (i) the 100,000 Rubicon
shares of common stock, and (ii) a duly executed promissory note payable to
Rubicon in the amount of $100, 000.

 

ARTICLE 4

MISCELLANEOUS

 

4.1       Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the Parties hereto with respect to the transactions
contemplated hereby, and supersedes all prior agreements, arrangements and
understandings related to the subject matter hereof. No understanding, promise,
inducement, statement of intention, representation, warranty, covenant or
condition, written or oral, express or implied, whether by statute or otherwise,
has been made by any Party hereto which is not embodied in this Agreement or the
written statements, certificates, or other documents delivered pursuant hereto
or in connection with the transactions contemplated hereby, and no Party hereto
shall be bound by or liable for any alleged understanding, promise, inducement,
statement, representation, warranty, covenant or condition not so set forth.

 

4.2       Notices. Any notice, request, instruction, or other document required
by the terms of this Agreement, or deemed by any of the Parties hereto to be
desirable, to be given to any other Party hereto shall be in writing and shall
be given by facsimile, personal delivery,

 

4

 

--------------------------------------------------------------------------------



overnight delivery, or mailed by registered or certified mail, postage prepaid,
with return receipt requested, to the following addresses:

 

 

TO RUBICON:

Rubicon Financial, Inc.

19200 Von Karman Ave., Ste 350

 

Irvine, CA 92612

 

(949) 798-7220

 

TO RIVIELLO:Marc Riviello19200 Von Karman Ave., Ste. 500

 

Irvine, CA 92612

 

Marc Riviello, CEO

 

(949) 836-1608

 

The persons and addresses set forth above may be changed from time to time by a
notice sent as aforesaid. If notice is given by facsimile, personal delivery, or
overnight delivery in accordance with the provisions of this Section, said
notice shall be conclusively deemed given at the time of such delivery. If
notice is given by mail in accordance with the provisions of this Section, such
notice shall be conclusively deemed given seven days after deposit thereof in
the United States mail.

 

4.4   Waiver and Amendment. Any term, provision, covenant, representation,
warranty or condition of this Agreement may be waived, but only by a written
instrument signed by the Party entitled to the benefits thereof. The failure or
delay of any Party at any time or times to require performance of any provision
hereof or to exercise its rights with respect to any provision hereof shall in
no manner operate as a waiver of or affect such Party’s right at a later time to
enforce the same. No waiver by any Party of any condition, or of the breach of
any term, provision, covenant, representation or warranty contained in this
Agreement, in any one or more instances, shall be deemed to be or construed as a
further or continuing waiver of any such condition or breach or waiver of any
other condition or of the breach of any other term, provision, covenant,
representation or warranty. No modification or amendment of this Agreement shall
be valid and binding unless it be in writing and signed by all Parties hereto.

 

4.5   Choice of Law. This Agreement and the rights of the Parties hereunder
shall be governed by and construed in accordance with the laws of the State of
California including all matters of construction, validity, performance, and
enforcement and without giving effect to the principles of conflict of laws. All
Parties agree, pursuant to FINRA and SEC rules that any disputes will be bound
to an arbitration panel.

 

4.6   Jurisdiction. The parties submit to the jurisdiction of the Courts of the
State of California or a Federal Court empanelled in the State of California for
the resolution of all legal disputes arising under the terms of this Agreement,
including, but not limited to, enforcement of any arbitration award.

 

5

 

--------------------------------------------------------------------------------



4.7   Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which shall together
constitute one and the same instrument.

 

4.8   Attorneys’ Fees. Except as otherwise provided herein, if a dispute should
arise between the Parties including, but not limited to arbitration, the
prevailing Party shall be reimbursed by the non-prevailing Party for all
reasonable expenses incurred in resolving such dispute, including reasonable
attorneys’ fees exclusive of such amount of attorneys’ fees as shall be a
premium for result or for risk of loss under a contingency fee arrangement.

 

4.9   Taxes. Any income taxes required to be paid in connection with the
payments due hereunder, shall be borne by the Party required to make such
payment. Any withholding taxes in the nature of a tax on income shall be
deducted from payments due, and the Party required to withhold such tax shall
furnish to the Party receiving such payment all documentation necessary to prove
the proper amount to withhold of such taxes and to prove payment to the tax
authority of such required withholding.

 

 

4.10

Indemnification.

 

(a) Rubicon shall indemnify, defend and hold harmless Riviello from and against
all claims, damages, losses, liabilities, costs, expenses (including, without
limitation, settlement costs and any legal, accounting or other expenses for
investigating or defending any actions or threatened actions and any damages or
additional tax costs attributable to any reductions in any tax attributes of the
Company for taxable periods after the Closing Date) (“Damages”) incurred by
Riviello prior to the Closing Date or resulting from:

 

 

(i) any breach by Rubicon of any representation or warranty in this Agreement;

 

(ii) any breach of any covenant, agreement or obligation of Rubicon contained in
this Agreement; and

 

(iii) any misrepresentation contained in any statement, certificate or schedule
furnished by or on behalf of Rubicon pursuant to this Agreement or in connection
with the transactions contemplated thereby.

 

(b) Riviello shall indemnify and hold Rubicon harmless from any and all Damages
resulting from:

 

(i) any breach of any representation or warranty made by the Riviello in this
Agreement; and

 

(ii) any breach by the Buyer of any covenant, agreement or obligation of the
Buyer contained in this Agreement.

 

SIGNATURE PAGE FOLLOWS

 

6

 

--------------------------------------------------------------------------------



                IN WITNESS WHEREOF, the Parties hereto have executed this
Agreement, as of the date first written herein above.

 

 

 

Rubicon:

                                                                                                   
Rubicon Financial Incorporated

                                                                                                   
a Delaware corporation

 

 

By: /s/ Terence A. Davis

 

Terence A. Davis, President

 

 

 

Riviello

 

 

 

/s/ Marc Riviello

 

Marc Riviello

 

                

                                                                                                   
AIS Financial, Inc.

 

a Florida corporation

 

 

 

By: /s/ Marc Riviello

 

Marc Riviello, President & CEO

 

 

                

 

 

 

 

7

 

 